Citation Nr: 0822915	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO. 05-11 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2. Entitlement to service connection for a bilateral foot 
disability, to include as due to cold exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded a May 2008 video conference hearing 
before the undersigned Veterans Law Judge. A copy of the 
transcript of that hearing is of record. 


FINDINGS OF FACT

1. PTSD is not causally or etiologically related to service.

2. A bilateral foot disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is it otherwise related to such service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

2. The criteria for the establishment of service connection 
for a bilateral foot disability as a result of a cold injury 
have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in October 2003. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim, (2) informing the veteran about the information 
and evidence VA would seek to provide, and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Of note, 38 C.F.R. § 3.159 has been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The veteran was not provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
However, the denial of the claims for service connection in 
the instant decision makes the error non-prejudicial. 




Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA treatment records, a VA PTSD examination 
report, and private medical records are associated with the 
claims file. Additionally, results of a US Armed Services 
Center for Research of Unit Records (USASCRUR) search are 
available. 

The veteran has not been afforded a VA examination for his 
bilateral foot disability. Under 38 C.F.R. § 3.159(c)(4), in 
a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. See 66 Fed. Reg. 45,631 (Aug. 29, 
2001). However, in the present case, an examination is not 
required since the evidence does not indicate any 
relationship between a current foot disability and the 
veteran's period of military service to include cold 
exposure.

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and the case is ready 
for appellate review.




Analyses

Service connection for PTSD

The veteran has been diagnosed as having PTSD, which he 
alleges was caused by active duty service. Because no 
credible supporting evidence to verify the veteran's alleged 
stressors has been obtained, which is requisite for a grant 
of the benefit, the claim for service connection for PTSD 
will be denied. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury diagnosed 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in the line of duty in the 
active military, naval or air service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran is not shown to have served in combat. His 
foreign service was in Korea in the late 1960s. He is not the 
recipient of any combat-related awards or decorations. Thus, 
credible supporting evidence of the stressor is required. Cf. 
38 U.S.C.A § 1154(b) (Providing in substance that in the case 
of veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

However, the veteran alleges that his PTSD stressor related 
to a traumatic event occurring during his active service in 
Korea. He reported in a November 2003 PTSD Questionnaire that 
while patrolling mine fields, he watched a soldier being 
injured or killed during the fall of 1968. During his 
September 2004 Decision Review Officer (DRO) hearing, the 
veteran reiterated his account, but stated that the soldier 
was a Korean Army augmentee (Korean Army Troop [to] the 
United States Army, or "KATUSA") who was injured or killed. 
However, at the DRO hearing, he placed the event occurring in 
the Summer of 1968. 

As discussed below, there is no evidence to substantiate that 
the veteran was exposed to the claimed stressor, or indeed 
that such stressor occurred. The veteran's service medical 
records do not contain any psychiatric complaints or 
treatments. Nor is the veteran's account of the claimed 
stressor substantiated by other evidence of record. 

VA treatment records, dated June 2003, reflect a PTSD 
diagnosis based on the veteran's self reported history. Also, 
there is a January 2004 letter from the veteran's VA 
counselor stating that the veteran has PTSD as a result of 
witnessing a fellow soldier being injured during a mine 
explosion.

The veteran underwent a July 2004 VA examination for his 
PTSD. At the examination, the veteran reported that he 
experiences daytime flashbacks at least once or twice a year, 
sometimes more and these flashbacks are triggered by the 
sounds of gunshots, helicopters, rodents, and anything 
related to the situation in Iraq. Also, he reports 
nightmares. He related his stressor as witnessing a Korean 
soldier attached to his unit being blown up by a mine. After 
considering the veteran's symptoms and account of his alleged 
stressor in Korea, the examiner diagnosed PTSD as a result of 
stressors experienced in Korea. 

However, while the veteran has been diagnosed to have PTSD, 
the diagnosis in and of itself is not sufficient to grant the 
claim, absent evidence of a qualifying stressor. It is well-
settled law that the explicit or implicit opinion of the 
physician that the veteran is truthful is not necessarily 
probative as to the facts of the account. See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). Moreover, while a 
physician is competent to render medical opinions, such 
competence does not extend to the factual underpinnings of 
the opinion. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant); see also Jones (Stephen) 
v. West, 12 Vet. App. 383 (1999); (where a veteran with 
service-connected PTSD sought service connection for the 
residuals of a broken leg, sustained in a motorcycle 
accident. His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness. However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn. The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence. Id. at 386).

The RO attempted to verify the alleged stressor through a US 
Armed Services Center for Research of Unit Records (USASCRUR) 
search, based on information provided by the veteran. In a 
February 2005 correspondence, the USASCRUR replied that there 
was no record of death under the name given by the veteran. 
Also, USASCRUR stated that it does not maintain casualty data 
on foreign military or civilian personnel. Since the veteran 
reported that the person he witnessed being injured was a 
Korean and that he survived the injuries, USASCRUR cannot 
verify the veteran's alleged stressor. 

At the May 2008 Travel Board hearing, the veteran reported 
that he did not have any additional contemporaneous written 
statements referencing his alleged stressor, such as a letter 
home mentioning the stressor; or that he participated in any 
investigation of the alleged incident as would be expected.  

The Board finds that there is no credible supporting evidence 
to document the veteran's alleged in-service stressors. The 
veteran was advised in a December 2003 letter from the RO to 
him that the RO would assist him in obtaining evidence, but 
that it was still his responsibility to support his claim 
with appropriate evidence. The Board finds that the RO has 
done everything feasible to assist the veteran by obtaining a 
USASCRUR search, service medical records, VA treatment 
records, and providing a VA examination. However, none of 
these records provides credible supporting evidence to 
document the occurrence of the veteran's alleged in-service 
stressors. Without credible supporting evidence for the 
veteran's allegations of in- service stressors, the veteran's 
claim for PTSD is denied. 38 C.F.R. § 3.304(f) (2007). 


Service connection for a foot disability as a result of cold 
residuals

The veteran contends his current bilateral foot conditions 
are related to cold exposure during his active service. 
Because there is no competent medical evidence linking the 
veteran's foot conditions to any incident of his active 
service, the claim will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of a 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

While the veteran's service medical records show that upon 
enlistment in September 1967 the veteran was noted to have an 
foot abnormality, such was not related to any cold weather 
injury. His physical capacity was a "1" on his PULHES 
profile regarding his lower extremities. See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); (Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service). There are no other 
references to any complaints or findings of foot trouble 
during active service. In his March 1969 separation 
examination, the veteran's feet were found to be normal, and 
he again received a "1" in his PUHLES profile with respect 
to his lower extremities. 

Private medical records from 1994 to 2003 reflect podiatry 
treatment for degenerative joint disease, spurs, and 
excessive pronation, in addition to other complaints. These 
podiatry treatment notes do not make any reference to the 
current foot conditions being etiologically related to cold 
exposure. 

At the May 2008 Board video conference hearing, the veteran 
stated that after receiving treatment for his foot 
conditions, his podiatrist opined that the conditions may be 
related to cold exposure during service. The private medical 
records reflecting podiatry treatment do not contain any 
references to the veteran's foot conditions as being caused 
by cold exposure at any time. 

The evidence does not show that any of the veteran's foot 
conditions are related to cold exposure during his active 
service in Korea. Without any evidence of an in-service 
event, injury or disease related to cold exposure, the 
veteran's claim for service connection for bilateral foot 
disability is denied. 38 C.F.R. § 3.303. 


ORDER

Service connection for PTSD is denied. 

Service connection for a bilateral foot disability to include 
as due to cold exposure is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


